Citation Nr: 0016015	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran retired from active duty in August 1975 with over 
20 years' active military service.  The appellant is the 
widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO) denying the appellant service connection 
for the cause of the veteran's death.


REMAND

Within the veteran's claims folder is a service medical 
records folder which the National Personnel Records Center 
mailed to the RO in September 1998.  The statement of the 
case issued in December 1998 indicates that in the RO's 
adjudication of the issue presented on appeal the veteran's 
service medical records were not considered.  As a result the 
case must be returned for further consideration.  38 C.F.R. 
§ 19.31 (1999).

Department of Defense medical records on file show that the 
veteran was diagnosed with small cell lung carcinoma by 
bronchoscopy in April 1997 approximately 22 years after his 
service retirement.  The veteran died on April [redacted], 1998.  
Lung cancer was noted as the condition resulting in death on 
his death certificate.  It is claimed that the cancer was due 
to Agent Orange or other chemical exposure during the 
veteran's service in Vietnam.  The Secretary of Veterans 
Affairs, under authority granted by the Agent Orange Act of 
1991, codified at 38 U.S.C.A. § 1116, has decided that 
respiratory cancers manifested to a degree of 10 percent or 
more within 30 years after the last date on which the veteran 
performed service in Vietnam are entitled to a presumption of 
service incurrence.  Service administrative records on file 
demonstrate that the veteran had service in Vietnam extending 
from June 16, 1963, to June 19, 1964.  Thus, in order to be 
entitled to the presumption provided under 38 U.S.C.A. 
§ 1116, the veteran's lung cancer would have had to have been 
manifested to a compensably disabling degree prior to June 
20, 1994.  The appellant in her substantive appeal to the 
Board has argued that this was the case and has made 
reference to symptoms experienced by the veteran for at least 
15 years prior to his demise which she believes were caused 
by his cancer.

The veteran's representative has requested that this case be 
REMANDED to the RO to obtain post service treatment records 
not currently on file and to provide the appellant an 
opportunity to obtain other forms of evidence which would 
bolster her argument noted above.  The United States Court of 
Appeals for Veterans Claims has ruled that when an appellant 
has put VA on notice that there is evidence which, if 
obtained, could render the claim for benefits well grounded, 
then U.S.C.A. § 5103(a) (West 1991) requires that VA notify 
the veteran of the evidence necessary to complete his/her 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

In light of the above, this case is REMANDED to the RO for 
the following:

The RO should request that the appellant 
identify the names, addresses and 
approximate dates of treatment of all VA 
and other health care providers who have 
treated the veteran subsequent to service 
for any complaints and/or findings which 
may be suggestive of the onset of lung 
cancer.  With any necessary authorization 
from the appellant, the RO should request 
copies of all pertinent treatment records 
identified by the appellant which have 
not previously been secured.  The RO 
should also inform the appellant that she 
may submit the written opinion of a 
medical professional that the veteran's 
lung cancer is a result of Agent Orange 
or other exposure in service; and/or that 
such cancer was initially manifested (not 
merely present) prior to June 20, 1994.
Following completion of the above, the RO should review the 
evidence including the veteran's recently obtained service 
medical records to determine whether the appellant's claim 
may now be granted in light of the additional evidence with 
due consideration to the provisions of 38 C.F.R. §§ 3.309(e), 
3.307(a)(6)(ii) and 3.102 (1999).  If the decision remains 
adverse to the appellant, she and her representative should 
be provided with an appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No further action is required 
of the appellant until she receives further notice.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




